Case 3:18-cr-00057-CAR-CHW Document 139 Filed 01/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
ATHENS DIVISION
AT MACON, GEORGIA

 

MINUTE SHEET
OF COURT PROCEEDINGS ()
Date: 01/15/2020 Type of Hearing: Pretrial Conference
Judge: C. Ashley Royal Court Reporter: Tammy DiRocco
Courtroom Deputy: Lee Anne Purvis Law Clerk:

Case Number: 3:18-cr-57-4(CAR)
U.S.A. Counsel: Tamara Jarrett
VS.
Chandler Moore Counsel: Eric Eberhardt

Agents/Experts in attendance: Jessica McFadden, USPO

Disclaimer: Contents of this Minute Sheet are for administrative purposes ONLY and are NOT meant as a
substitution for the official court record. Attorneys should contact the court reporter and order a transcript if there
are any questions as to the contents herein.

Court time for JS10/MJSTAR:/22

11:40 The Court calls the case. AUSA Tamara Jarrett announces Defendant will plea to an
Information and presents the Information and Waiver of Indictment. The Court confirms
Defendant’s understanding of the Waiver. Identity established. Defendant sworn. The
Court inquires into defendant’s competence to plead and defendant’s voluntariness to
plead. The Court reviews constitutional rights with defendant and explains the waiver of
rights and waiver of rights to appeal. The Court confirms Defendant’s understanding of
the Information. AUSA Jarrett explains the essential elements of the charge against
defendant and reads the stipulation of facts from the plea agreement. Defendant confirms
stipulation as read. Defendant confirms his satisfaction with his counsel. Plea agreement
identified. The Court inquires into defendant's understanding of the plea agreement.
AUSA Jarrett states the range of sentence and maximum penalty. The Court inquires into
any issues pertaining to sentencing. Plea entered. Defendant is directed to cooperate
with probation in the preparation of the pre-sentence investigation. Sentencing will be
held on May 6, 2020 in Athens. Eric Eberhardt moves for Defendant to remain on
supervised release. AUSA Jarrett offers no objection. Defendant shall remain on
supervised release. The Court cautions Defendant re: future criminal activity.

12:02 Adjourned.
